department of the treasury internal_revenue_service washington d c jun tax_exempt_and_government_entities_division uniform issue list tep rat legend taxpayer a ira b financial_institution c account d financial_institution e amount dear this letter is in response to a request for a letter_ruling dated date as supplemented by correspondence dated june and date from your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that she received a distribution of amount from ira b taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to her medical_condition which impaired her ability to manage her financial affairs ‘taxpayer a further represents that amount has not been used for any other purpose and that she was unaware that amount was not in an ira until she received a form 1099-r in january of amount __ showing a full distribution and made payable to herself on or around september taxpayer a maintained ira b an individual_retirement_account ira under sec_408 of the code with financial_institution c the funds were invested in a certificate of deposit cd upon maturity taxpayer a liquidated the cd and received a cashier's check from ira b totaling amount dated august taxpayer a met with an employee of financial_institution e concerning the transfer and investment of the funds withdrawn from ira b taxpayer a wanted the funds deposited in an ira and invested in a money market fund and assumed the employee of financial_institution e understood her desire however when financial_institution e received taxpayer a’s cashier's check totaling amount it was deposited in account d a non-ira account money market account on september _ prior to the withdrawal of amount from ira b taxpayer a was being treated _ taxpayer a was taken off the for a medical_condition on august particular therapy treatment which she had been on for years the ruling_request is supported by a letter from her physician that explains taxpayer a’s medical_condition it states that being taken off her therapy treatment resulted in taxpayer a experiencing extreme stress an inability to concentrate and memory disorders taxpayer a represents that this negatively impacted her judgment and the management of her financial affairs thus she was unable in september of period taxpayer a’s medical_condition did not improve until her therapy treatment was resumed in january of to complete the rollover into an ira within the 60-day time based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained - in sec_408 of the code with respect to amount sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property i is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible retirement pian other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 of the code provides that sec_408 of the code does not apply to any amount described in sec_408 of the code received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 of the code from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover of amount was due to her medical_condition which impaired her ability to manage her financial affairs during the 60-day rollover period the 60-day rollover requirement with respect to the distribution of amount from therefore pursuant to sec_408 of the code the service hereby waives ‘ira b taxpayer a is granted a period of days from the issuance of this letter_ruling to contribute not more than amount into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution the contribution will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office this ruling please contact if you wish to inquire about i d at sincerely yours carlen aa wabteins manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice cc
